                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JOSEPH NOETHE and CHRISTINA M.                       CIV. 18-5082-JLV
NOETHE, Natural Guardians and Next
Friend of H.C.N., a minor, and as
individuals and husband and wife,                         ORDER

                  Plaintiffs,

    vs.

REGIONAL HEALTH NETWORK, INC.,
d/b/a REGIONAL HEALTH
SPEARFISH HOSPITAL, d/b/a
REGIONAL HEALTH MEDICAL CLINIC,
d/b/a SPEARFISH REGIONAL
MEDICAL CLINIC, d/b/a QUEEN CITY
REGIONAL MEDICAL CLINIC, d/b/a
SPEARFISH REGIONAL HOSPITAL, a
South Dakota corporation, REGIONAL
HEALTH PHYSICIANS, INC., a South
Dakota corporation, REBECCA L.
KNUDSON, M.D., an individual, RAPID
CITY REGIONAL HOSPITAL, INC.,
d/b/a REGIONAL HEALTH RAPID CITY
HOSPITAL, d/b/a REGIONAL HEALTH
MEDICAL CLINIC, a South Dakota
corporation, STEVEN L. BENN, M.D.,
an individual, REGIONAL HEALTH
INC., a South Dakota corporation,
REGINA M. REYNOLDS, M.D., and
CHILDREN’S HOSPITAL COLORADO
HEALTH SYSTEM, a Colorado
Corporation,
                  Defendants.


      Plaintiffs brought this medical negligence action on behalf of their minor

child, whom they allege was injured at birth by defendants. (Docket 24).

Defendants Regina Reynolds and Children’s Hospital Colorado Health Systems

each moved to dismiss the complaint against them for lack of personal
jurisdiction. (Dockets 40 & 46). Presently pending before the court are these

defendants’ motions to stay discovery until their motions to dismiss are resolved.

(Dockets 42 & 48). In their motions, defendants each state plaintiffs oppose the

requested stays. Id. However, plaintiffs did not file a written response to the

motions as required by local rule. D.S.D. Civ. LR 7.1(B). The court accordingly

considers the motions to stay discovery unopposed. 1

      “[A] stay of discovery is appropriate pending resolution of a potentially

dispositive motion where the motion appear[s] to have substantial grounds or,

stated another way, do[es] not appear to be without foundation in law.”

Johnson v. New York Univ. Sch. of Educ., 205 F.R.D. 433, 434 (S.D.N.Y. 2002)

(internal quotations and citations omitted); see also Vivid Techs., Inc. v. Am. Sci.

& Eng’g, Inc., 200 F.3d 795, 803-04 (Fed. Cir. 1999) (citing Fed. R. Civ. P. 16(b),

(c); 26(b); 42(b)) (“When a particular issue may be dispositive, the court may stay

discovery concerning other issues until the critical issue is resolved.”); 8 Charles

Alan Wright & Richard L. Marcus, Federal Practice & Procedure § 2040, at 521

(2d ed. 1994)). “A stay of discovery pending the determination of a dispositive

motion is an eminently logical means to prevent wasting the time and effort of all

concerned, and to make the most efficient use of judicial resources.” Chavous

v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C.

2001) (internal quotation omitted).


      1Plaintiffs
                also seem to assume discovery is already stayed. In their
responses to defendants’ motions to dismiss, plaintiffs assert the motions should
be denied because no discovery has yet taken place. (Dockets 45 at p. 3 & 51 at
p. 3).
                                       2
      Here, defendants’ motions to dismiss do not appear to be clearly without

foundation in law. If defendants’ motions are successful, the complaint against

them will be dismissed. Forcing them to undergo merits-related discovery at

this stage of the case is unnecessary. 2

      Accordingly, it is

      ORDERED that defendants Regina Reynolds’ and Children’s Hospital

Colorado Health Systems’ motions to stay discovery (Dockets 42 & 48) are

granted. If the court denies defendants’ motions to dismiss, discovery shall

resume with an order setting discovery deadlines.

      Dated July 11, 2019.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE




      2The   court would have permitted plaintiffs to undertake discovery on the
jurisdictional issues presented in defendants’ motions to dismiss. See
Steinbuch v. Cutler, 518 F.3d 580, 589 (8th Cir. 2008) (reversing dismissal of
complaint for lack of personal jurisdiction where district court refused to allow
plaintiff jurisdictional discovery). Plaintiffs never requested that discovery—in
fact, their responses to the motions to dismiss appear to be premised in no small
part on the lack of discovery—and those motions are now fully briefed. Under
these circumstances, the court does not see a point in permitting jurisdictional
discovery. If plaintiffs wish to move for discovery on the jurisdictional issues
and consequently amend their responses to the motions to dismiss, the court will
consider that motion.
                                          3
